Citation Nr: 0723137	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-00 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a thyroid 
disability, to include as due to exposure to ionizing 
radiation.

2.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to ionizing radiation.

3.  Entitlement to service connection for prostatitis, to 
include as due to exposure to ionizing radiation.

4.  Entitlement to service connection for arthritis of the 
shoulders, lower back, and hips.

5.  Entitlement to service connection for hypertension with 
cardiovascular disease, to include as secondary to service-
connected post-traumatic stress disorder (PTSD). 






REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a May 2005 rating decision rendered by the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2006, the veteran testified at a hearing before an RO 
Decision Review Officer.  A transcript of this hearing is 
associated with the claims folders.

A motion to advance this case on the docket was granted by 
the Board in July 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The issue of entitlement to service connection for 
hypertension with cardiovascular disease, to include as 
secondary to service-connected PTSD, is addressed in the 
remand that follows the order section of this decision. 

FINDINGS OF FACT

1.  A thyroid disorder was not present within one year of the 
veteran's discharge from service and is not etiologically 
related to service, to include service exposure to ionizing 
radiation.

2.  Diabetes mellitus was not present within one year of the 
veteran's discharge from service, and is not etiologically 
related to service, to include service exposure to ionizing 
radiation and volcanic ash.

3.  Prostatitis was not present in service and is not 
etiologically related to service, to include service exposure 
to ionizing radiation.

4.  Arthritis of the shoulders, lower back, and hips was not 
present in within one year of the veteran's discharge from 
service, and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  A thyroid disorder was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
active duty, and its incurrence or aggravation during such 
service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

3.  Prostatitis was not incurred in or aggravated by active 
duty, and its incurrence or aggravation during such service 
may not be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2006).

4.  Arthritis of the shoulders, lower back, and hips was not 
incurred in or aggravated by active service, and its 
incurrence or aggravation during such service may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the instant appeal, the originating agency provided the 
veteran with the notice required under the VCAA and the 
implementing regulation, to include notice that he should 
submit any pertinent evidence in his possession, by a letter 
mailed in January 2005, prior to the initial adjudication of 
the claims.  The veteran was also provided with the requisite 
notice with respect to the disability-rating and effective-
date elements of his claims in a March 2006 letter.  Although 
this notice was sent after the initial adjudication of the 
claims, the Board finds that there is no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for any of these claimed 
disabilities.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
timely notice with respect to those elements of the claims 
was no more than harmless error.

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records, 
personnel records, and VA treatment records.  The Board 
acknowledges that the veteran has not been afforded VA 
examinations in response to his claims, but has determined 
that no such examinations are required in this case.  The 
evidence currently of record is sufficient to decide the 
claims.  The medical evidence initially shows that the 
claimed disabilities many years after the veteran's discharge 
from service and there is no medical evidence suggesting that 
they are related to service.  In addition, moreover, as 
discussed below, none of the disabilities that the veteran's 
attributes to radiation exposure is considered a radiogenic 
disease.  Therefore, in the Board's opinion, there is no 
reasonable possibility that a VA examination would provide 
evidence to substantiate any of the veteran's claims.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of his claims.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  Service connection may be granted for 
any disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R.  § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and manifests arthritis, diabetes arthritis or an 
endocrinopathy to a degree of at least 10 percent within one 
year from the date of termination of service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such a disorder 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A "radiation-exposed veteran" is defined as a veteran who 
while serving on active duty or on active duty for training 
or inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite  participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II, which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945 through July 1, 1946. 
38 C.F.R. § 3.309(d) (2006).

Occupation of Hiroshima or Nagasaki, Japan, by United States 
forces means official military duties within 10 miles of the 
city limits of either city which were required to perform or 
support military occupation functions such as occupation of 
territory, control of the population, stabilization of the 
government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 
3.309(d)(3)(vi) (2006).

Diseases subject to presumptive service connection based on 
participation in a "radiation-risk activity" include 
various cancers, leukemia (other than chronic lymphocytic 
leukemia), and lymphomas (except Hodgkin's disease).  38 
C.F.R. § 3.309(d)(2) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Thyroid Disability, Diabetes Mellitus, and Prostatitis

The evidence does not show and the veteran does not contend 
that he had a thyroid disorder, diabetes mellitus, or 
prostatitis during service or until years thereafter.  The 
veteran does contend that these disorders resulted from his 
exposure to ionizing radiation during service.  

The veteran maintains that he was exposed to radiation during 
his participation in the occupation in and around Nagasaki in 
October 1945.  He maintains that at one time his home base 
was in Omura, Japan, but he once entered Nagasaki on patrol.  
Personnel records show that the veteran participated in the 
occupation of Kyushu, Japan from September 22, 1945, to 
February 24, 1946.  The Kyushu region does include Nagasaki.  
In the alternative, the veteran contends that his diabetes 
mellitus resulted from exposure to volcanic ash during his 
service in Iwo Jima.  Personnel records show that the veteran 
participated in the assault and capture of Iwo Jima as a 
member of the 5th Marines Division during the period of 
February 19, 1945, to March 27, 1945. 

Private treatment records dated from 2000 to 2004 and VA 
treatment records dated in 2005 show that the veteran was 
followed for diabetes mellitus.  Private treatment records 
contain the notation, "thyroid," but do not clearly 
indicate any pathological disease process associated with the 
veteran's thyroid.  VA treatment records only note that the 
veteran reported a history of thyroid disease.  At the RO 
hearing, the veteran testified that he had been diagnosed 
with "dead thyroid" for which he took Synthroid (now known 
as another drug according to the veteran).  Finally, the 
private treatment records note a diagnosis of benign 
prostatic hypertrophy (BPH) and prostatitis.  An August 2000 
lab report notes that a biopsy showed no areas of malignant 
changes of the prostate.  The foregoing medical evidence 
shows that the veteran is not currently diagnosed with a 
disease subject to presumptive service connection based on 
participation in a "radiation-risk activity."  
Consequently, the presumption set forth in 38 C.F.R. §§ 
3.307, 3.309(d) is not for application.

In the alternative, 38 C.F.R. § 3.311 establishes a 
procedural framework for developing and considering claims 
for service connection for radiogenic diseases.  The medical 
evidence, however, shows that the veteran is also not 
currently diagnosed with a radiogenic disease (i.e., thyroid 
cancer, non-malignant thyroid nodular disease, or prostate 
cancer) as defined in 38 C.F.R. § 3.311(b)(2).  There is also 
no competent medical evidence of record that shows or 
suggests that thyroid disease (other than cancer of the 
thyroid and non-malignant thyroid nodular disease), diabetes 
mellitus, or prostatitis is caused by exposure to ionizing 
radiation or that diabetes is caused by exposure to volcanic 
ash.  

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his military service, is limited to 
the veteran's own statements.  This is not competent evidence 
of a nexus between the claimed disabilities and the veteran's 
active service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As such, the Board finds that 
service connection is not warranted for a thyroid disorder, 
diabetes mellitus, or prostatitis.

Arthritis of the Shoulders, Lower back, and Hips

The evidence does not show and the veteran does not contend 
that he had arthritis of the shoulders, lower back, or hips 
during service or within one year of his discharge from 
service.  Rather, the veteran contends that he later 
developed arthritis as the result of the performance of his 
duties in his military occupational specialty during service. 

Private treatment records include a February 2004 record that 
shows that the veteran reported that he fell on his driveway 
and his left shoulder blade was sore.  Records dated from May 
to August 2004 note a history of recurrent right shoulder 
dislocation that stemmed from a dislocated shoulder "years 
ago."  No arthritis of the shoulders is documented in the 
records.  A brief notation on a September 2003 record, 
however, indicates that the veteran had degenerative joint 
disease of the hips.  VA treatment records dated in 2005 show 
that X-rays disclosed that the veteran had moderately 
advanced degenerative changes of the left hip consistent with 
osteoarthritis and significant spondylosis of the lumbar 
spine.

While the medical evidence shows that the veteran has 
arthritis of the hips and lumbar spine, there is no competent 
medical evidence of record that shows that it is 
etiologically related to the veteran's military service.  The 
medical evidence does not show that the veteran has arthritis 
of the shoulders.   

In essence, the evidence of a nexus between the veteran's 
claimed disabilities and his military service, is limited to 
the veteran's own statements.  As previously discussed, the 
veteran does not possess the requisite medical expertise 
needed to render a competent opinion regarding medical 
causation.  See Espiritu, 2 Vet. App. at 494.  As such, the 
Board finds that service connection is not warranted for 
arthritis of the shoulders, lower back, or hips.

Equipoise Rule

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
because the preponderance of the evidence is against all of 
the above claims.



							(CONTINUED ON NEXT PAGE)






ORDER

Service connection for a thyroid disability, to include as 
due to exposure to ionizing radiation, is denied.

Service connection for diabetes mellitus, to include as due 
to exposure to ionizing radiation, is denied.

Service connection for prostatitis, to include as due to 
exposure to ionizing radiation, is denied.

Service connection for arthritis of the shoulders, lower 
back, and hips is denied.


REMAND

The veteran contends that he has hypertension and 
cardiovascular disease as the result of his service-connected 
PTSD.  VA and private treatment records do not note that the 
veteran is diagnosed with hypertension, but VA lists Atenolol 
(which may be used to treat high blood pressure) as an active 
outpatient medication, and the private records note cryptic 
references to "BP" (blood pressure).  VA treatment records 
show that the veteran reported a history of cardiovascular 
disease.  VA and private treatment records only show that the 
veteran has been followed for atrial fibrillation and 
hyperlipidemia, and only a history of mild cardiomyopathy is 
noted. Diagnostic clarification of the disabilities the 
veteran has claimed on appeal is necessary.  Accordingly, the 
Board finds that the veteran should be afforded a VA 
examination and a medical opinion should be obtained that 
addresses the medical question of whether the claimed 
disabilities are related to his service or service connected 
disability.  See 38 C.F.R. § 3.159(c)(4) (2006).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should arrange for 
the veteran to undergo a VA examination 
by a physician with appropriate expertise 
to determine the etiology of the 
veteran's claimed hypertension and 
cardiovascular disease.  Any indicated 
studies should be performed, and the 
claims folders must be made available to 
and reviewed by the examiner.  The 
examiner should provide an opinion with 
respect to each currently present 
hypertension disorder and cardiovascular 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
service or was caused or chronically 
worsened by service-connected disability.  
The rationale for each opinion expressed 
must also be provided.

2.  Thereafter, the RO or the AMC should 
review the claims folders and ensure that 
the requested development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

3.  The RO or the AMC should also 
undertake any other indicated 
development.

4.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


